Exhibit 10.ii.b

 

SERVICE AGREEMENT

 

between

 

MOSAIC FERTILIZER, LLC, of 8813 Highway 41 South, Riverview, Florida 33569 USA

(hereinafter referred to as “Mosaic”)

 

and

 

CARGILL INTERNATIONAL SA, OCEAN TRANSPORTATION DIVISION of 14
Chemin-de-Normandie, 1206 Geneva, Switzerland (hereinafter referred to as
“Cargill”);

 

(collectively referred to as “the Parties” or individually as “a Party”)

 

WHEREAS Mosaic approached Cargill in respect of its ocean freight needs;

 

WHEREAS Cargill is a major provider of ocean transportation;

 

AND WHEREAS Cargill and Mosaic have negotiated the terms and conditions under
which Cargill would provide to Mosaic ocean transportation services, risk
management strategies and management of post-fixture operations (hereinafter
referred to as “Freight Services”), as more fully described below and in the
attached Schedule and Exhibits;

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below, Mosaic and Cargill understand and agree as follows:

 

SERVICES

 

1. Mosaic hereby appoints Cargill as its non-exclusive service provider, on the
terms and conditions stated in this Agreement, relating to the Freight Services.
Cargill shall provide all or part of the Freight Services as and when requested
by Mosaic orally or in writing.

 

     Freight services will include, inter alia, vessel/owner screening,
obtaining quotes for freight rates in specified routes and at specified times,
negotiating contracts and charterparties, coordinating of invoicing, and
advising on market opportunities and strategies. A more detailed description of
the Freight Services are contained in Schedule I and Exhibits to Schedule I, all
as attached to this Service Agreement and by this reference made a part hereof.

 

2. Mosaic shall (at its own expense and as far as it is able) provide Cargill
with all reasonable information and assistance as Cargill may reasonably require
to perform its obligations under this Agreement.



--------------------------------------------------------------------------------

ENTRY INTO FORCE AND DURATION

 

3. This Agreement is effective as of July     th, 2005 and shall continue in
effect until terminated by either Party as specified in section 8 below.

 

NO PARTNERSHIP

 

4. The Parties expressly acknowledge and agree that Cargill is an independent
contractor and is not a partner, joint venture or employee of Mosaic. Cargill
does not have, and will not hold itself out as having, any authority to bind
Mosaic to any contract, debt or other obligation.

 

SERVICE FEE

 

5. The fees to be paid by Mosaic for the services rendered by Cargill under this
Agreement are fully set forth in Appendix IV to Schedule I.

 

6. All remittances due to Cargill shall be made by Mosaic directly to Cargill or
as otherwise directed by Cargill.

 

NOTICES

 

7. Any notice required or intended to be given by Mosaic to Cargill, or by
Cargill to Mosaic, pursuant to the terms hereof, or any provisions of law, shall
be sent by registered mail, postage prepaid, by telex with confirmed answerback,
or by facsimile:

 

If to Cargill, addressed to it at:

 

Cargill International SA

14 Chemin De-Normandie

1206 Geneva, Switzerland

Telex: 421777 (TRX-CH International)

Fax: (41) 22-703-2730

Attn: Andrew Barker

 

If to Mosaic addressed to it at:

 

Mosaic Fertilizer, LLC

8813 Highway 41 South

Riverview, Florida 33569 USA

Telex:                                         

Fax:

Attn: Doug Montgomery

 

DURATION AND TERMINATION

 

8. This Agreement shall remain in effect until terminated as follows (i) at any
time by the mutual written consent of the Parties or (ii) by either Party, with
or without cause, by providing sixty (60) days prior written notice to the
other. Upon termination of this Agreement, Cargill will have no further claim or



--------------------------------------------------------------------------------

right to compensation or other payment of any kind whatsoever, except for the
payment of Fees earned prior to the termination date. Notwithstanding anything
in this section to the contrary, either Party may terminate this Agreement with
immediate effect upon the giving of notice to the other in the event the other
Party commits a material violation or breach of any term or provision of this
Agreement.

 

NON-ASSIGNMENT

 

9. Cargill agrees that it has no right to and will not assign or transfer any
portion of any payments or its rights to receive payments from Mosaic under this
Agreement to any third party without the prior written consent of Mosaic. Unless
otherwise agreed by Mosaic in writing in advance, the employees and regular
staff members of Cargill shall perform the services required by Mosaic under
this Agreement.

 

RECORD KEEPING

 

10. Cargill shall keep complete and accurate records of all expenses and
disbursements relating to Cargill’s actions under this Agreement, including the
amount, date and recipient thereof. Mosaic shall have the right to inspect such
records from time to time and to make copies of such records.

 

COMPLIANCE WITH LAWS AND REGULATIONS

 

11. In providing the services contemplated hereunder Cargill agrees to comply in
all respects with all applicable laws, regulations and decrees.

 

12. Cargill agrees to submit reports to all applicable authorities as required
for the fulfillment of its obligations under this Agreement and to pay all taxes
and duties which may arise as a result of its activities hereunder.

 

ENTIRE AGREEMENT AND SEVERANCE

 

13. This Service Agreement, including Schedule 1 and Exhibits to Schedule I,
constitutes the entire agreement between the Parties and supersedes any prior
understandings or agreements, oral or written, of any kind whatsoever relating
to the subject matter hereof. This Agreement may be amended only in writing and
signed by both Parties.

 

14. Any provision of this Agreement which shall prove to be invalid, void, or
illegal will in no way effect, impair, or invalidate any other provision hereof
and such remaining provisions shall remain in full force and effect. The failure
of either of the Parties hereto to exercise any of its rights or remedies under
this Agreement shall not operate as a waiver of any such right or remedy on
later occasions.

 

CONFIDENTIALITY

 

15. For the purpose of this section, “Confidential Information” shall mean any
of the business, technical, operational and financial information disclosed by
one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”),
either directly or indirectly pursuant to the execution and performance of this
Agreement and includes business strategies, customer lists, know-how, inventions
and ideas that are owned by or in possession of the Disclosing Party.



--------------------------------------------------------------------------------

16. Notwithstanding section 15 above, Confidential Information shall not include
information which:

 

  (a) is in the public domain prior to disclosure by the Disclosing Party;

 

  (b) becomes part of the public domain by publication or otherwise through no
unauthorized act or omission on the part of the Receiving Party;

 

  (c) is lawfully in the receiving Party’s possession prior to disclosure by the
Disclosing Party.

 

17. The Receiving Party shall only use the Confidential Information of the
Disclosing Party in accordance with the performance of this Agreement.
Disclosure of Confidential Information shall be limited to officers, employees,
agents, advisors of the Receiving Party and members of the receiving Party’s
Group that are directly involved in the transactions contemplated by this
Agreement and even then only to such extent as is necessary and essential. The
Receiving Party shall not otherwise disclose the Disclosing Party’s Confidential
Information without the prior express written consent of the Disclosing Party or
unless required by law, court order or regulatory body. No representation or
warranty is given by the Disclosing Party as to the accuracy or the completeness
of the Confidential Information.

 

18. All documents containing Confidential Information provided by the Disclosing
Party shall remain the property of the Disclosing Party and on termination of
this Agreement copies thereof shall be returned or destroyed upon the request of
the Disclosing Party.

 

GOVERNING LAW AND JURISDICTION

 

19. This Agreement shall be governed and construed in accordance with English
law. The Parties shall attempt to resolve all disputes which may arise out of or
in connection with this agreement by amicable negotiation. If the Parties are
unable to reach an amicable settlement of a dispute, the claimant shall first
submit the matter to non-binding mediation. The mediation shall be held in
London and in accordance with the rules and procedures of the Center for Dispute
Resolution (CEDR), London. The Parties shall attempt to mutually agree on a
mediator, failing which the mediator shall be appointed by CEDR at the request
of either Party. If the mediation does not result in a settlement of the dispute
within forty five (45) days from the appointment of the mediator, then the
claimant(s) shall have the right to refer the dispute to binding arbitration for
final adjudication. The arbitration shall be held in London, in accordance with
the English Arbitration Act. The arbitration shall be conducted in English
before a panel of 3 arbitrators, with each Party appointing an arbitrator and
the Party-appointed arbitrators appointing a third arbitrator-chairman.

 

CARGILL INTERNATIONAL SA       MOSAIC FERTILIZER, LLC

Date:

 

 

--------------------------------------------------------------------------------

     

Date:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Andy Barker

     

Name:

 

Douglas Montgomery